Election/Restrictions
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or

(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
1	Group I, claim(s) 1-6, 8, 13-15, 20-25, 27, 32, 33 drawn to a method of treating acute myeloid leukemia in a subject in need thereof, the method comprising administering to the subject an effective amount of a glutamine metabolism inhibitor and an induction chemotherapy treatment (iCT) regimen, thereby treating acute myeloid leukemia in the subject, wherein the iCT regimen comprises administering cytarabine and doxorubicin to the subject for a period of 3 days, followed by administering cytarabine alone to the subject for a period of 2 days, and wherein the glutamine metabolism inhibitor is administered for a period of at least 5 days beginning the day after completing the iCT regimen.
II, claim(s) 44 drawn to a method of detecting chemoresistant AML cells in a subject, comprising obtaining a sample from the subject and detecting one or more gene signatures in a sample, wherein the one or more gene signatures is selected from the group consisting of Slc5al, Slc38al, or Slc38a2, and wherein the presence of the gene signature indicates the presence of chemoresistant AML cells.
Group III, claim(s) 49 drawn to a pharmaceutical composition comprising an effective amount of a glutamine metabolism inhibitor, an effective amount of at least one chemotherapeutic agent, and a pharmaceutically acceptable carrier, diluent, or excipient.
2.	The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the technical feature linking the groups appears to be that they all relate to a composition, a method of using said composition to treat acute myeloid leukemia (AML) and a method of detecting chemoresistant AML cells in a subject.
3.	The technical feature linking groups I-III appears to be that they all relate to a composition, a method of using said composition to treat acute myeloid leukemia (AML) and a method of detecting chemoresistant AML cells in a subject.
4.	However, Wang et al. (US 20160010158 A1) disclose a pharmaceutical composition comprising a glutamine metabolism inhibitor and chemotherapeutic agent (see page 11, [0102]). Wang et al. do not explicitly disclose or exemplify a composition that also comprises a pharmaceutically acceptable carrier or diluent, per se.  However, Wang et al. disclose that a pharmaceutically acceptable carrier or diluent can be used in the composition (see page 12, [0106]). Thus, it is obvious to prepare a comprising 
	5.	Therefore, the special technical feature linking the inventions of groups I-III does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.
The special technical feature of Group I is considered to be a method of treating acute myeloid leukemia in a subject in need thereof, the method comprising administering to the subject an effective amount of a glutamine metabolism inhibitor and an induction chemotherapy treatment (iCT) regimen, thereby treating acute myeloid leukemia in the subject, wherein the iCT regimen comprises administering cytarabine and doxorubicin to the subject for a period of 3 days, followed by administering cytarabine alone to the subject for a period of 2 days, and wherein the glutamine metabolism inhibitor is administered for a period of at least 5 days beginning the day after completing the iCT regimen.
The special technical feature of Group II is considered to be a method of detecting chemoresistant AML cells in a subject, comprising obtaining a sample from the subject and detecting one or more gene signatures in a sample, wherein the one or more gene signatures is selected from the group consisting of Slc5al, Slc38al, or Slc38a2, and wherein the presence of the gene signature indicates the presence of chemoresistant AML cells.
The special technical feature of Group III is considered to be pharmaceutical composition comprising an effective amount of a glutamine metabolism inhibitor, an effective amount of at least one chemotherapeutic agent, and a pharmaceutically acceptable carrier, diluent, or excipient.

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623